Citation Nr: 0331977	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota,which denied the benefit sought on 
appeal.


REMAND

Service medical records are negative for complaints, 
treatment, or diagnosis of a left ankle fracture.  The 
veteran's separation physical dated in October 1945 showed no 
defects of the musculoskeletal system and normal feet.  

On a March 1984 response from the VA concerning the veteran's 
application for dental treatment, the veteran indicated that 
in the fall of 1944 he was pinned down by heavy artillery 
fire and an artillery burst caused a tree limb to fall and 
hit the veteran in the face breaking his partial dental 
plate.  He made no reference to a left ankle injury.  At a 
May 2001 VA posttraumatic stress disorder (PTSD) examination 
the veteran reported that he injured his left ankle when an 
artillery burst caused a tree limb to fall causing injury to 
his left leg.  He indicated he was hospitalized for 3 weeks.  
The examiner noted that the veteran was admitted at the VA in 
March 2000 for a total left ankle arthroplasty and had an 
unremarkable hospital course.  Follow-up was to occur in the 
Orthopedic Department.  It was noted that the veteran was 
diagnosed with degenerative joint disease of the left ankle 
for many years.  

Despite there being no receipt of a Purple Heart or official 
record of the injuries, the veteran's statement is accepted 
as sufficient proof of the injuries because the injuries were 
consistent with the circumstances and hardships of the 
veteran's World War II service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, there has been no VA 
examination concerning the veteran's left ankle and records 
from his March 2000 arthroplasty and follow-up records are 
not associated in the veteran's claims file.

Therefore, further development of the medical record is 
necessary with regard to this issue.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the VA records 
concerning the veteran's March 2000 
arthroplasty as well as all follow-up 
records and other outstanding VA medical 
records.  These records should be 
associated with the claims folder.

2.  After the above-mentioned records 
have been obtained, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's left ankle 
disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

             A.  Please list all 
diagnoses of all disorders of the left 
ankle that the veteran currently has.

              B.  For each diagnosis 
reported in response to item A, above, 
the examiner must state a medical 
opinion, based on the examination 
findings in conjunction with review of 
the claims folder, as to whether it is as 
least as likely as not that the disorder 
is the result of a disease or injury the 
veteran had in service.  

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




